 

Exhibit 10.6

 



EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of the 13th day of May, 2015.

 

BETWEEN:

 

CYNAPSUS THERAPEUTICS INC.

 

(hereinafter called “Cynapsus”)

 

- and -

 

ANDREW WILLIAMS

 

(hereinafter called the “Executive”)

 

WHEREAS Cynapsus is developing a sublingual thin filmstrip for the acute rescue
of OFF motor symptoms of Parkinson’s disease;

 

AND WHEREAS Cynapsus and the Executive entered into an original employment
agreement dated as of January 1, 2006, as amended on January 1, 2012, as further
amended on May 1, 2013, and as further amended on January 1, 2015;

 

AND WHEREAS Cynapsus and the Executive have agreed to further amend the terms of
the employment relationship.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties covenant and agree as follows:

 

Article 1 - DUTIES

 

1.1                        The Executive will continue to be the Chief Operating
Officer and Chief Financial Officer of Cynapsus and to exercise all of the
duties and responsibilities of such office and to perform such other services as
the board of directors of Cynapsus (the “Board”) may reasonably request the
Executive from time to time. The duties of the Executive shall include, but are
not limited to, the company’s public company operations on the Toronto Stock
Exchange and the U.S. OTCQX, as well as all regulatory, finance, accounting,
tax, audit, legal, information systems, communications and administrative
functions. The Executive will report to the President and CEO and also serve as
the Corporate Secretary, working closely with the Board and Board Committees. In
addition, the Executive shall serve in such other capacities, perform such other
duties and exercise such other powers consistent with such activities as may
from time to time be assigned to or vested in him by the Board.

 



 

 

 

1.2                        During his employment hereunder, the Executive shall
devote his full time and attention to the business and affairs of Cynapsus and
shall well and faithfully serve Cynapsus and use his best efforts to promote the
interests and goodwill of Cynapsus. This does not preclude the Executive from
investing in private investment opportunities, it being understood that such
opportunities will take immaterial time commitment, and provided that such
opportunities are not competitive with or suppliers to Cynapsus.

 

1.3                        The Executive hereby confirms his employment with
Cynapsus on the terms and conditions set forth in this Agreement.

 

Article 2 - TERM

 

2.1                        The parties acknowledge that the Executive has
already commenced employment with Cynapsus and that such employment shall
continue for an indefinite term until terminated in accordance with the
provisions of this Agreement.

 

Article 3 - COMPENSATION

 

3.1                        For the performance of his services hereunder and
commencing on January 1, 2015, the Executive shall be paid:

 

(a)          A base salary (the “Base Salary”) of $225,000 per annum, less
statutory withholdings, payable to the Executive in equal instalments on those
dates on which Cynapsus normally makes salary payments to its employees and in
accordance with Cynapsus’ regular practices in that regard.

 

(b)          A discretionary bonus (the “Annual Bonus”), as determined by the
President and CEO and the Board, for each year of the Executive’s employment
hereunder, in an amount of 30% of the Base Salary, based on the achievement of
agreed corporate objectives. The Annual Bonus may be increased to up to 40% of
the Base Salary, as determined by the Board, based on an overachievement of
goals. The Annual Bonus shall be based on criteria to be approved by the Board,
and relayed to the Executive, which criteria shall reflect the annual corporate
goals of Cynapsus and individual goals relating to the Executive’s areas of
oversight.

 

3.2                        The Executive shall be entitled to annual reviews of
his Base Salary and Annual Bonus or any changes to the bonus plan or other forms
of compensation paid or granted to the Executive by Cynapsus as may be
determined from time to time by the Board. The Base Salary will take into
account the prevailing market conditions and comparative base salaries as well
as changes in Cynapsus’ financial conditions, market capitalization, growth and
corporate size however measured.

 

3.3                        The Executive may be granted options to acquire
common shares in the capital of Cynapsus at the discretion of the Board and
pursuant to the terms and conditions of Cynapsus’ stock option plan (the
“Plan”). Upon a Change of Control (as defined below) of Cynapsus all stock
options will vest immediately upon approval by the Board.

 



- 2 -

 

 

Article 4 - EXPENSES

 

4.1                        It is understood and agreed that the Executive will
incur expenses in connection with performing his duties hereunder. Cynapsus will
reimburse the Executive for all expenses reasonably and properly incurred by the
Executive on behalf of Cynapsus provided that the Executive provides to Cynapsus
receipts acceptable to Cynapsus within a reasonable period after they have been
incurred. All expenses shall be incurred in accordance with agreed corporate
policies and budgets.

 

Article 5 - BENEFITS

 

5.1During the period of the employment of the Executive hereunder:

 

(a)          The Executive shall be entitled to four weeks’ vacation per year to
be taken at such times and for such durations as are acceptable to Cynapsus and
the Executive. Up to two weeks’ vacation which if not taken in any year may be
taken in any subsequent year or the Executive shall be entitled to such vacation
pay as may be required pursuant to the Employment Standards Act, 2000 (Ontario).

 

(b)          The Executive shall be eligible to participate in the group
insurance and benefit plan provided to all senior executives of Cynapsus, to the
extent he qualifies for such benefits. The Executive’s insurance and benefit
entitlements shall be subject to and governed by the terms and conditions of the
plan, as amended from time to time.

 

(c)          The Executive shall be entitled, at the cost of Cynapsus, to the
additional benefits set out in Schedule “A” hereto.

 

Article 6 - TERM AND TERMINATION

 

6.1Termination with Cause

 

(a)          Cynapsus shall be entitled, in its sole discretion, to terminate
the employment of the Executive hereunder, without notice or payment in lieu of
notice, for Cause (as hereinafter defined). Cynapsus shall have no obligation to
the Executive after the effective date of termination pursuant to this Section
6.1 except for payment of any Base Salary accrued to the date of termination and
any other amounts which have accrued but not yet been paid in accordance with
any benefit plan prior to the date of termination. The Executive shall not be
entitled to receive any bonus in the event of termination pursuant to this
Section 6.1.

 



- 3 -

 

 

(b)For the purposes hereof, “Cause” shall mean:

 

(i)the continued or habitual failure by the Executive to substantially perform
his duties according to the terms of his employment hereunder (other than
resulting from the Executive’s Disability (as hereinafter defined), after
Cynapsus has given the Executive reasonable written notice of such failure and a
reasonable opportunity to correct the failure and the Executive fails to
substantially remedy the failure;

 

(ii)the Executive hereinafter does (or causes or permits to be done) or
hereinafter omits (or causes or permits to be omitted) any act or thing that is
materially or significantly harmful or injurious to Cynapsus or any of its
affiliates, monetarily or otherwise;

 

(iii)the Executive hereinafter engages in any criminal act of dishonesty, or any
reprehensible behaviour or activity, that could have an adverse effect, either
directly or indirectly, on Cynapsus; or

 

(iv)any regulatory sanction that precludes the Executive from fulfilling his
duties under this Agreement.

 

6.2Termination by Cynapsus without Cause

 

(a)          Except as otherwise provided, Cynapsus shall be entitled in its
sole discretion to terminate this Agreement at any time upon four months’ plus
one additional month’s notice to the Executive for every full year of employment
(starting from January 1, 2006), to a maximum of 14 months, or payment in lieu
of notice.

 

(b)          Upon termination by Cynapsus in accordance with this Section 6.2,
Cynapsus shall provide the Executive with written notice or payment in lieu
thereof and an amount equal to the average of the Annual Bonus paid to the
Executive in each of the three most recent completed financial years of
Cynapsus, divided by 12 and multiplied by 14 (the “Deemed Annual Bonus”),
together with all amounts which the Executive would have been entitled to during
such period and a continuation of benefits coverage during such period in
respect of the elements which are permitted to be continued in accordance with
the terms of the benefit plan then in place and applicable laws. Cynapsus shall
have the option to pay the amount equal to the 14 months of Base Salary on its
regular payroll dates or in a lump sum as of the effective date of termination.

 

6.3Termination by the Executive

 

(a)          The Executive shall be entitled in his sole discretion to terminate
this Agreement for any reason whatsoever at any time upon 60 days’ prior written
notice to Cynapsus.

 



- 4 -

 

 

(b)          Upon termination by the Executive in accordance with this Section
6.3, Cynapsus shall have no obligation to the Executive after the effective date
of termination except for payment of any Base Salary accrued to the date of
termination, the Deemed Annual Bonus and any other amounts which have accrued
but not yet been paid prior to the date of termination, including any amounts
owing in accordance with any benefit plan.

 

6.4Termination by Either Party

 

(a)Either party shall have the right to terminate this Agreement:

 

(i)if the other party breaches a term of this Agreement and such breach is not
cured within 10 days after the date of written notice; or

 

(ii)if the other party files an assignment in bankruptcy or a proposal under the
Bankruptcy and Insolvency Act (Canada) or if a petition in bankruptcy is filed
or presented against the other party under the Bankruptcy and Insolvency Act
(Canada) or comparable legislation and such petition is not discharged within 90
days, or if a receiver is appointed for all or substantially all of the assets
or property of the other party and such appointment is not contested and the
receiver discharged within 30 days.

 

(b)          In the event of termination by the Executive in accordance with
Section 6.4(a)(i) or 6.4(a)(ii), Cynapsus shall pay to the Executive a lump sum
equal to four months plus one additional month for every full year of employment
(starting from January 1, 2006) of Base Salary, to a maximum of 14 months, and
the Deemed Annual Bonus, together with all amounts which the Executive would
have been entitled to during such period and a continuation of benefits coverage
during such period in respect of the elements which are permitted to be
continued in accordance with the terms of the benefit plan then in place and
applicable laws.

 

(c)          In the event of termination by Cynapsus in accordance with
6.4(a)(i) or 6.4(a)(ii), Cynapsus shall have no obligation to the Executive
after the effective date of termination except for payment of any Base Salary
accrued to the date of termination and any other amounts which have accrued but
not yet been paid prior to the date of termination, including any amounts owing
in accordance with any benefit plan. The Executive shall not be entitled to
receive any bonus in the event of termination by Cynapsus pursuant to Section
6.4(a)(i) or 6.4(a)(ii).

 

6.5Change of Control

 

(a)          Upon a Change of Control (as defined below) and for a period of
nine months thereafter, in the event of termination of this Agreement by
Cynapsus, or the purchaser or other third party, as the case may be, other than
for Cause, or by the Executive for Good Reason (as defined below), Cynapsus, or
the purchaser or other third party, as the case may be, shall pay to the
Executive a lump sum equal to 14 months of Base Salary and the Deemed Annual
Bonus, together with all amounts which the Executive would have been entitled to
during such period and a continuation of benefits coverage during such period in
respect of the elements which are permitted to be continued in accordance with
the terms of the benefit plan then in place and applicable laws.

 



- 5 -

 

 

(b)For the purposes hereof, “Change of Control” shall mean:

 

(i)a reorganization, amalgamation or merger, or a plan of arrangement in
connection with any of the foregoing, with respect to which all or substantially
all of the persons who were the beneficial owners of the then outstanding voting
shares of Cynapsus (“Shares”) immediately prior to such transaction do not,
following such transaction, beneficially own, directly or indirectly, more than
50 percent of the resulting voting shares;

 

(ii)the acquisition of Shares by a person or group of persons acting in concert
as a result of which the acquiror beneficially owns, directly or indirectly,
50 percent or more of the Shares then outstanding; or

 

(iii)the sale to a third party of all or substantially all of the assets of
Cynapsus.

 

(c)          For the purposes hereof, “Good Reason” shall mean an adverse
material change to the terms and conditions of the Executive’s employment
including, but not limited to:

 

(i)removal from, or re-assignment of, the Executive’s position as set forth in
Section 1.1 without the agreement of the Executive;

 

(ii)a substantive change in the Executive’s duties as described in Section 1.1
without the agreement of the Executive;

 

(iii)a change in the Executive’s reporting relationships, the result of such
change not having a reasonable remedy;

 

(iv)relocation of the Executive to a location that is more than 60 kilometres
from Toronto, Ontario without the agreement of the Executive; or

 

(v)a breach by Cynapsus, or the purchaser or other third party, as the case may
be, of Section 6.4(a) hereof which is not cured or remedied within the
applicable time periods set forth therein.

 



- 6 -

 

  

6.6Termination for Death or Disability

 

(a)          In the event of the Executive’s death then this Agreement shall
immediately terminate. In the event of the Disability (as hereinafter defined)
of the Executive, Cynapsus shall have the right to terminate this Agreement upon
written notice given to the Executive while the Disability is continuing which
shall be effective on the date that the notice is given.

 

(b)          In the event of the death or Disability of the Executive, Cynapsus
shall pay to the Executive an amount equal to the Base Salary accrued to the
date of termination and the Deemed Annual Bonus, together with all amounts which
have accrued but not yet been paid prior to the date of termination, including
any amounts owing in accordance with any benefit plan.

 

(c)For the purposes hereof, “Disability” shall mean that:

 

(i)the Executive has been and continues to be disabled as a result of illness,
disease or mental or physical disability or for other causes beyond his control
such that he has been unable or unwilling or has failed to perform or fulfil all
or a material portion of his duties or the requirements of his employment
hereunder on a full-time basis for:

 

(A)a period of 105 consecutive days or more, or

 

(B)an aggregate of 105 days or more in any 12 month period

 

in the opinion of a qualified medical practitioner who shall be satisfactory to
Cynapsus, acting reasonably; or

 

(ii)the Executive has been declared by a court of competent jurisdiction to be
mentally incompetent or incapable of managing his affairs.

 

6.7                        Upon termination of this Agreement by either party
for any reason, other than termination by Cynapsus pursuant to Section 6.1 or
Section 6.4(a)(i), the Executive shall have the right to exercise any options
granted by Cynapsus in accordance with the Plan.

 

6.8                        Upon termination of this Agreement by Cynapsus
pursuant to Section 6.1 or Section 6.4(a)(i), any options granted by Cynapsus or
any unexercised portion thereof shall immediately terminate.

 



- 7 -

 

 

6.9Remedies

 

(a)          The parties confirm that the provisions contained in this Article
6, including the notice and pay in lieu of notice provisions contained therein,
are valid and reasonable and are fair and equitable. The parties agree that upon
any termination of the Executive’s employment by Cynapsus, in compliance with
the provisions of this Agreement, the Executive shall have no action, cause of
action, claim or demand against Cynapsus or any other person as a consequence of
such termination. The Executive further acknowledges and agrees that the
payments and/or notices required pursuant to this shall be in full satisfaction
of all claims for termination of his employment, including termination pay
and/or severance pay pursuant to the Employment Standards Act, 2000 (Ontario)
(as the same may be amended or replaced, from time to time). Except as otherwise
provided in this Article 6, the Executive shall not be entitled to any further
termination or severance payments, damages or other compensation whatsoever.

 

(b)          As a condition precedent to any payment pursuant to this Article 6,
the Executive agrees to deliver to Cynapsus contemporaneously with any such
payment, a full and final release of and from all actions or claims in
connection therewith in favour of Cynapsus and their respective directors,
officers, employees and agents, in form and substance satisfactory to Cynapsus,
acting reasonably. If the Executive is an officer or director of Cynapsus at the
relevant time of termination of his employment in accordance with the terms
hereof, the Executive agrees that contemporaneously with or as soon as is
practicable after the termination of his employment hereunder for any reason
whatsoever, he will tender his resignation from any position he may hold as an
officer and/or director of Cynapsus.

 

Article 7 - NON-DISCLOSURE, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

7.1                        The Executive has entered into a Non-Disclosure,
Non-Solicitation and Non-Competition Agreement in substantially the same form
entered into between Cynapsus and its other senior officers.

 

7.2                        The Executive acknowledges and agrees that the
employment relationship will be governed by this Agreement and the standards and
terms established by Cynapsus’ policies as they are amended from time to time.
The Executive agrees to comply with the terms of Cynapsus’ current and future
policies so long as they are not inconsistent with the provisions of this
Agreement. In the event Cynapsus’ policies or procedures are in conflict with
this Agreement the terms of this Agreement shall prevail.

 

Article 8 - NEW AND ADDITIONAL CONSIDERATION

 

8.1                        The Executive acknowledges and agrees that the health
and insurance benefits provided to the Executive under Cynapsus’s group
insurance and benefit plan constitute new and additional consideration in favour
of the Executive in connection with the execution and delivery of this Agreement
by the Executive.

 



- 8 -

 

 

Article 9 - NOTICES

 

9.1                        Any notice required or permitted to be given to the
Executive shall be sufficiently given if delivered to the Executive personally
or if mailed by registered mail to the Executive’s address last known to
Cynapsus or by e-mail at awilliams@cynapsus.ca.

 

9.2                        Any notice required or permitted to be given to
Cynapsus shall be sufficiently given if mailed by registered mail to Cynapsus’
head office at its address last known to the Executive.

 

Article 10 - GENERAL

 

10.1Severability

 

In the event that any provision or part of this Agreement shall be deemed void
or invalid by a court of competent jurisdiction, the remaining provisions or
parts shall be and remain in full force and effect.

 

10.2Binding Effect; Assignment

 

This Agreement shall enure to the benefit of, and be binding on, the parties and
their respective heirs, administrators, executors, successors and permitted
assigns. Cynapsus shall have the right to assign this Agreement to any successor
(whether direct or indirect, by purchase, amalgamation, arrangement, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Cynapsus provided that such entity assumes all obligations of Cynapsus
hereunder. The Executive shall not assign or transfer, whether absolutely, by
way of security or otherwise, all or any part of the Executive's rights or
obligations under this Agreement.

 

10.3Entire Agreement

 

This Agreement, together with the Non-Disclosure, Non-Solicitation and
Non-Competition Agreement dated January 1st, 2006, constitutes the entire
agreement between the parties with respect to the employment and appointment of
the Executive and any and all other previous agreements, written or oral,
express or implied, between the parties or on their behalf, relating to the
employment and appointment of the Executive by Cynapsus, are terminated and
cancelled and each of the parties releases and forever discharges the other of
and from all manner of actions, causes of action, claims and demands whatsoever,
under or in respect of any such agreements so terminated and cancelled.

 



- 9 -

 

 

10.4Modification and Waiver

 

Any modification to this Agreement must be in writing and signed by the parties
or it shall have no effect and shall be void. No waiver of any breach or default
hereunder shall be considered valid unless in writing, and no such waiver shall
be deemed a waiver of any subsequent breach or default of the same or similar
nature.

 

10.5Headings

 

The headings used in this Agreement are for convenience only and are not to be
construed in any way as additions to or limitations of the covenants and
agreements contained in it.

 

10.6Governing Law

 

This Agreement shall be construed in accordance with the laws of the Province of
Ontario.

 

10.7Time of Essence

 

Time shall be of the essence of this Agreement.

 

10.8Currency

 

All amounts payable pursuant to this Agreement are expressed in and shall be
paid in Canadian currency.

 

10.9Legal Advice

 

The Executive acknowledges that he has had an opportunity to seek independent
legal advice prior to their execution of this Agreement. The Executive
acknowledges that he has sought and obtained such independent advice, or has
declined seeking such advice, despite having been given the opportunity to do
so.

 

10.10Counterparts

 

This Agreement may be signed in one or more counterparts, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument. Notwithstanding the date of execution or
transmission of any counterpart, each counterpart shall be deemed to have the
effective date first written above.

 

[Signature Page Follows]

 

- 10 -

 

 

IN WITNESS WHEREOF this Agreement has been executed by the parties as of the
date first written above.

 

SIGNED, SEALED & DELIVERED )   in the presence of: )     )     )     )   /s/
Susan Thompson )

/s/ Andrew Williams 

Witness   ANDREW WILLIAMS

 

    CYNAPSUS THERAPEUTICS INC.             Per: /s/ Anthony Giovinazzo      
Authorized Signing Officer             Per:

/s/ Andrew Williams  

      Authorized Signing Officer

 

- 11 -

 

 

SCHEDULE “A”

 

Additional Benefits

 

The Executive will be entitled to receive the following additional benefits:

 

1.Six personal days, with pay, including sick days.

 

 

